Citation Nr: 0920040	
Decision Date: 05/29/09    Archive Date: 06/08/09	

DOCKET NO.  06-21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date earlier than 8 July 2005 for 
an award of service connection for bilateral hearing loss and 
tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from September 1951 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which granted service connection 
for bilateral hearing loss and tinnitus with an effective 
date of July 2005.  The Veteran disagreed with the assigned 
effective date.  The Veteran's motion for an advance upon the 
docket was granted in May 2009.  The case is ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The 14 February 2005 document notifying the Detroit RO 
that the Veteran wished to establish an informal claim for 
compensation or pension may not be recognized as an informal 
claim in accordance with the clear requirements of 
38 C.F.R. § 3.155(a) (2007).  



CONCLUSION OF LAW

The criteria for an effective date earlier than 8 July 2005 
for an award of service connection for bilateral hearing loss 
and tinnitus have not been met.  38 U.S.C.A. §§ 501, 5110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The 
Veteran was provided formal VCAA notice in July 2005.  
However, the issue in this appeal turns upon the proper 
application of the governing laws and regulations to the 
known and undisputed facts.  Under these circumstances, the 
Board finds that VA is not required to provide assistance 
under VCAA because there is no reasonable possibility that 
such assistance could aid in substantiating the appellant's 
claim for an earlier effective date.  
38 U.S.C.A. § 5103A(a)(2).  It is also clear that the Veteran 
and representative have actual knowledge of the regulations 
governing both formal and informal claims.  

The Secretary has the authority to prescribe all rules and 
regulations necessary or appropriate to carry out the laws 
administered by VA including the forms of application by 
claimants under such laws.  38 U.S.C.A. § 501(a)(2).  The 
general rule regarding effective dates for an award based 
upon an original claim for VA compensation is that it shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 3.151(a).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
If a formal claim is received within one year from the date 
of a preceding informal claim, the claim will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

Analysis:  As noted above, in December 2005, the RO granted 
service connection for bilateral hearing loss and tinnitus 
and assigned 8 July 2005, the date of receipt of the formal 
claim, as the effective date of the allowance.  The Veteran 
and representative have disagreed with the effective date and 
argued that a document submitted on 14 February 2005 should 
be rightfully accepted as an informal claim.

This document stated that it was to inform VA "that the 
above-captioned individual wishes to establish an informal 
claim Compensation or Pension benefits in accordance with 
38 C.F.R. § 3.155(a)."  This document was not endorsed or 
signed, but at the place for signature was typed "Next friend 
of claimant."  There were also initials indicating the 
initials of the author was "DB," and initials of the 
secretary were "nk."  

The 15 February 2005 document does not constitute a valid 
informal claim for two reasons.  First, while the language 
quoted above would have been an acceptable informal claim for 
pension benefits, it may not be accepted as a valid claim for 
compensation, since it failed to in any way specify "the 
benefit sought."  There are virtually thousands of ways to 
characterize a claim for VA compensation with respect to 
particular diseases or injuries identified, and simply noting 
an intent to file a claim for VA compensation does not in any 
way reasonably identify the benefit sought.  

Second, 38 C.F.R. § 3.155(a) clearly provides an informal 
claim may be brought by a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris.  Sui juris 
means that someone may file a claim as next friend for a 
claimant who incapable of managing his own affairs.  There is 
a complete absence of any evidence or argument on file that 
the Veteran in this appeal is incapable of managing his own 
personal and/or monetary affairs.  The American Legion was 
nominated as the Veteran's service organization 
representative subsequently in June 2005.  "DB" is not shown 
to be a member of this Veterans Service Organization, and on 
15 February 2005 when this document was received by VA, there 
was no power of attorney properly executed and on file 
appointing DB as the Veteran's duly authorized 
representative.  

The Veteran and representative argue that VA should accept 
this document as an informal claim through liberal 
interpretation of the governing laws and regulations.  
Liberal interpretation does not mean ignoring the plain 
requirements of the governing regulation.  The 14 February 
2005 document did not identify the benefit sought and was 
unsigned and submitted by an individual who was not a duly 
authorized representative, and cannot be accepted as an 
individual acting as next friend in the absence of evidence 
that the Veteran was incapable of managing his own personal 
and/or financial affairs.


ORDER

An effective date earlier than 8 July 2005 for the award of 
service connection for bilateral hearing loss and tinnitus is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


